DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species D, B1-B3, C4, G5, H6 and D7 in the reply filed on 10/05/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings of the elected embodiment must show every feature of the invention specified in the claims.  Therefore, the connection region being part of the first opening, wherein the first opening is positioned on the first plate shaped portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the limitation “when viewed in a stacking direction of the first plate-shaped portion and the second plate-shaped portion, the second opening and the first opening overlap each other at a first region and at a second region that is different from the first region” in is indefinite, in context, since it cannot be discerned how the first opening overlaps the second opening at two separate and distinct regions. Are each of the first and second openings referring to multiple openings, wherein having the limitation “opening” that refers to several separate and distinct openings creates indefiniteness within the claim. Further clarification is required.
Regarding Claim 1, the limitation “a second member that includes a second plate-shaped portion that is stacked on a heat transfer tubes side of the first plate-shaped portion” and “the first opening of the first plate-shaped portion includes a connection region between the first region and the third region, a width of the connection region in a direction perpendicular to both the direction in which the heat transfer tubes are disposed side by side and the stacking direction is smaller than the third region” in is indefinite, in context, since it cannot be discerned what configuration of the plates is being claimed. From the specification related to the elected embodiment, the first member is related to plate (36), (“36a (an example of a first plate-shaped portion)”) and the second member is related to plate (35, “35a (an example of a second plate-shaped portion)”). It is unclear as to how the second plate shaped portion (35a) is located on the heat transfer tubes side of the first plate-shaped portion as well as “the first opening of the first plate-shaped portion includes a connection region”, wherein from the specification the connection region (34y) appears to be located on plate (36), separate from the first member. Further clarification is required.
Regarding Claim 1, “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification…. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. See MPEP 2173.03. Claim 1 puts forth limitations that do not align with the specification as to where the connection region is situated. Further clarification is required.
Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  As a courtesy to Applicant, Examiner has cited references, which, in addition to those cited by Applicant, appear relevant to Applicant’s disclosure for Applicant’s review.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.
Regarding Claim 4, the limitation “a first member that includes a first plate-shaped portion, and a second member that includes a second plate-shaped portion that is stacked on a heat transfer tubes side of the first plate-shaped portion” and “the first opening includes an introduction region, a connection region…and wherein a width of the connection region in a direction perpendicular to both the direction in which the heat transfer tubes are disposed side by side and the stacking direction is smaller than the introduction region and is smaller than the blowing region.” in is indefinite, in context, since it cannot be discerned what configuration of the plates is being claimed. From the specification related to the elected embodiment, the first member is related to plate (36, “36a (an example of a first plate-shaped portion)”) and the second member is related to plate (35, “35a (an example of a second plate-shaped portion)”). It is unclear as to how the second plate shaped portion (35a) is located on the heat transfer tubes side of the first plate-shaped portion as well as “the first opening includes an introduction region, a connection region”, wherein from the specification the connection region (34y) appears to be located on plate (36), separate from the first member. Further clarification is required.
Regarding Claim 4, “Correspondence between the specification and claims is required by 37 CFR 1.75(d)(1), which provides that claim terms must find clear support or antecedent basis in the specification so that the meaning of the terms may be ascertainable by reference to the specification…. A claim, although clear on its face, may also be indefinite when a conflict or inconsistency between the claimed subject matter and the specification disclosure renders the scope of the claim uncertain as inconsistency with the specification disclosure or prior art teachings may make an otherwise definite claim take on an unreasonable degree of uncertainty”. See MPEP 2173.03. Claim 1 puts forth limitations that do not align with the specification as to where the connection region is situated. Further clarification is required.
Normally a claim which fails to comply with the first and/or second paragraph of §112 will not be analyzed as to whether it is patentable over the prior art since to do so would of necessity require speculation with regard to the meets and bounds of the claimed subject matter, In re Steele, 308 F .2d 859, 862-63, 134 USPQ 292, (CCPA 1962) and In re Wilson, 424 F .2d 1382, 1385, 496 USPQ 494, 496 (CCPA 1970).  As a courtesy to Applicant, Examiner has cited references, which, in addition to those cited by Applicant, appear relevant to Applicant’s disclosure for Applicant’s review.  Examiner notes that Applicant’s correction of the deficiencies under 35 U.S.C. 112 may necessitate new grounds of rejection.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763